The certificate of the clerk in this case shows affirmatively that no brief of the evidence was ever filed in the court below. Whether or not such a certificate may be taken as evidence that there was no brief of the evidence, the only exception here is to the overruling of the motion for new trial, and since the record in this case does not show what evidence was adduced upon the trial this court can not determine whether there was error in overruling the motion. The judgment of the trial court denying a new trial must be affirmed. Smith v. State, 62 Ga. App. 733(3) (9 S.E. 714); Wilson v. Brazzeal, 62 Ga. App. 693 (9 S.E. 717).
Judgment affirmed. Stephens, P. J., and Sutton, J.,concur.
         DECIDED JUNE 19, 1942. REHEARING DENIED JULY 10, 1942.